Citation Nr: 0804550	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-03 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted service connection for 
bilateral hearing loss and assigned a noncompensable rating.  
The veteran filed a timely appeal with respect to the initial 
rating.  

The veteran also filed a timely appeal with respect to the 
issue of service connection for squamous cell cancer.  
However, in December 2007, he withdrew his appeal of this 
issue in writing.  It is, therefore, no longer before the 
Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran underwent a VA audio examination in August 2004 
in conjunction with his initial claim for service connection.  
In his December 2007 videoconference hearing before the 
undersigned, he credibly testified that his hearing acuity 
had decreased since that initial exam which had taken place 
more than years prior.  He also indicated that his hearing 
examinations through his employer supported his contention.  
Accordingly, the Board finds sufficient evidence to support a 
remand for a contemporaneous audio examination.  While on 
remand, any available records from the veteran's employer 
should also be obtained to support the veteran's appeal. 

A review of the file also reveals that the veteran has not 
received notice consistent with the dictates of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Notify the veteran of the information and 
evidence necessary to substantiate his claim 
for a higher initial rating and information 
regarding how effective dates are assigned 
consistent with relevant case law.  

2.  Obtain all available audio examination 
records from the veteran's employer, dated from 
2003 forward.

3.  Schedule the veteran for a VA audio 
examination to determine the severity of his 
service-connected bilateral hearing loss.  All 
testing deemed necessary must be conducted and 
results reported in detail.  

3.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.


The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



